ORDER **
“A contempt order is not a final order under 28 U.S.C. § 1291 prior to the imposition of sanctions.” Weyerhaeuser Co. v. Int’l Longshoremen’s & Warehousemen’s Union, 733 F.2d 645, 645 (9th Cir.1984). Here, the district court provided Gross with an opportunity to prove his inability to pay before enforcing the contempt order and imposing sanctions. Gross submitted documents related to his inability to pay to the district court. Because the district court has not yet made a determination regarding Gross’s ability to pay, sanctions have not been imposed, and the contempt order was not final and appealable. We, *360therefore, dismiss the appeal for lack of jurisdiction.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.